an action to recover damages for fraudulent misrepresentation, the plaintiff appeals from an order of the Supreme Court, Westchester County (Murphy, J.), entered July 27, 2004, which, inter alia, granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, the defendants established their prima facie entitlement to judgment as a matter of law with respect to the cause of action alleging fraudulent misrepresentation, and the plaintiff failed to raise a triable issue of fact (see Hackett v Morgan, 18 AD3d 608 [2005]).
To the extent any issue regarding negligent misrepresentation has been raised, we note that the plaintiff neither alleged negligent misrepresentation in his complaint nor argued it in his submissions (see Alvord & Swift v Muller Constr. Co., 46 NY2d 276, 281 [1978]; Comsewogue Union Free School Dist. v Allied-Trent Roofing Sys., Inc., 15 AD3d 523, 524 [2005]; Smith v Day Co., 242 AD2d 394, 396 [1997]).
The plaintiff’s remaining contention is without merit. Prudenti, P.J., S. Miller, Spolzino and Dillon, JJ., concur.